Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is in response to a decision of the Patent Trial and Appeal Board (PTAB) issued on 07/01/2021 in response to the Appeal Brief and Reply Brief filed respectively on 09/16/2019 and 02/19/2020, and Examiner Answers on 12/26/2019. 
Claims 1-20 are patentable.
Response to Amendments and Arguments
Applicant's arguments in the appeal brief filed 09/16/2019 and the reply brief filed 02/19/2020 have been fully considered. The arguments are sufficient to overcome the prior art of the record. Rejection of claims 1-20 under 35 U.S.C. 103 are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of the record is briefly described as follows:
Frank, et al. (US 9,251,521 B2) discloses a location server (120) communicates with the computer network (112). The location server stores location information about a user or a plurality of users of the wireless devices (114) and provides location information to a requesting and authorized user. The location server may receive information that identifies a current location of a user, or the location server may receive information from which, fully or in part, the location server can determine a current location. A third party server (150), in some embodiments, receives location information from the location 
Busch (US 8,229,458 B2) discloses network configured to include a server programmed with a database of targeted content, a database of location information, a database of user information, a database searching algorithm, and a wireless communication system capable of communicating with the user's mobile device. The location of the mobile device is ascertained and recorded. The location information is analyzed to determine the routes taken by the user, businesses visited by the user, and other behaviors of the user. Targeted content is sent to the mobile device of the user and whether the user visits the physical locations associated with the targeted content is monitored, etc., see abstract;
Walker, et al. (US 2004/0024522 A1) discloses a navigation guidance system is provided which gives direction information from a remote server to a mobile user unit for guiding the user from their current location. The user unit may be a mobile telephone, 
Bullock, et al. (US 6,810,323 B1) discloses system for storing and using information associated with geographic locations of interest to a mobile user comprises a mobile apparatus and a remote apparatus. The mobile apparatus accepts and transmits information associated with a mobile user's geographic position. The remote apparatus receives the transmitted information, stores the information along with data indicative of the position and time as a waypoint, and allows the user to retrieve and manipulate waypoints, etc., after retrieving a stored waypoint, the user has a number of options, such as receiving navigation instructions, modifying the information associated with the waypoint, and sharing the waypoint with a third party, see abstract;
Sheena, et al. (US 2005/0272473 A1) discloses system to provide directory assistance to a user of mobile telephone (102), a directory assistance server (108) and a directory assistance workstation (110) are coupled to mobile telephone network (104). Directory assistance server 108 contains a database of information such as telephone numbers and addresses of a number of persons and places. To query this database, the user of mobile telephone 102 places a call to a predetermined telephone number which is answered by directory assistance server 108, etc., the user of mobile telephone 102 provides a query for information regarding a person or place by merely speaking into mobile telephone 102 and the query is processed by directory assistance server 108, etc., 
 Shintani, et al. (US 2008/0114541 A1) disclose a method for use in determining navigation, comprising: receive a communication at a mobile navigation system from an external device, determine whether the communication comprises navigation information, extract the navigation information when the communication comprises navigation information, identify a navigation location based on the navigation information, retrieve a current location, and generate navigation instructions between the current location and the navigation location, see abstract; figs.4-5 and associated text in pars. 0037-0051.
However, prior art of the record, inter alia, fail to teach the specific combination of the limitations recited in the independent claims 1, 9, 10, 13, 16 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/           Primary Examiner, Art Unit 2641